Judgment affirmed, with costs. All concur, except Crosby and Dowling, JJ., who dissent and vote for reversal on the law on the ground that the finding that there was any actionable negligence on the part of the defendant is contrary to the evidence. (The judgment is for plaintiff in an action for property damage to an automobile and damages for loss of services of and medical attendance for plaintiff’s wife resulting from an automobile collision caused by smoke from burning ties.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.